         Case 4:19-cv-01751-DMR Document 73 Filed 05/20/20 Page 1 of 6




May 20, 2020

The Hon. Donna M. Ryu (via ECF)
U.S. District Court, Ctrm 4 – 3rd Fl.
1301 Clay Street
Oakland, CA 94612

RE:    Todd v. Lovecruft, No. 4:19-cv-01751-DMR

Dear Judge Ryu:

       Pursuant to Paragraph 13 of Your Honor’s Standing Order, Plaintiff Peter Todd and
Defendant Isis Agora Lovecruft submit this joint letter regarding discovery/evidentiary disputes.
Counsel for the parties met and conferred by phone about the issues raised in this letter on April
14 and 23, 2020 and May 11, 2020. The relevant case management deadlines are:
• Fact Discovery Cut-Off Date: 08/31/2020        • Expert Discovery Cut-Off Date: 11/30/2020
• Disp. Mot. Hearing Deadline: 04/08/2021        • Pretrial Conference Date: 06/23/2021
• Trial Date: 07/06/2021

1.     Issue No. 1 – Presentation of the Allegedly Defamatory Tweet to the Jury

        In his complaint, Plaintiff Todd alleged that Defendant Lovecruft published multiple
defamatory Tweets. [D.E. No. 1.] After Lovecruft’s partially-successful anti-SLAPP motion
[D.E. No. 20], the only Tweet that remains a basis for Todd’s sole claim of defamation is
Lovecruft’s February 20, 2019 Tweet (the “Tweet”), which in response to a third-party question,
states:

       Third Party: [@_willish:] Peter todd is a rapist?

       Lovecruft: yes, similar to Nadim, i personally have a story about Peter Todd and
       i’ve personally spoken with survivors with absolutely awful and horrifying reports
       who are terrified of him and of coming forward (rightly so) [¶] i however am not
       afraid and shitty dudes are going down.

[D.E. No. 53.] Moreover, in its anti-SLAPP order, the Court struck Todd’s claim regarding the
latter portion of the Tweet. To wit, the Court found that Todd had not established a prima facie
defamation claim based on any statements by Lovecruft regarding Todd’s conduct toward third
parties. While the parties disagree on how the Tweet should be presented to the jury, they agree
that this question is intertwined with other issues concerning the proper scope of discovery.
Thus, the Parties ask the Court to rule, in limine, on how the Tweet will be presented to the jury.

       A.      Plaintiff Peter Todd’s Position

       Plaintiff believes that the parties should only be allowed to show the jury a redacted
version of the Tweet, which would read:

       “[@_willish:] Peter todd is a rapist?
       yes, similar to Nadim, i personally have a story about Peter Todd.”
         Case 4:19-cv-01751-DMR Document 73 Filed 05/20/20 Page 2 of 6




        A court may redact a portion of a record shown to the jury where that portion is
inadmissible or irrelevant. See United States v. Dorrell, 758 F.2d 427, 435 (9th Cir. 1985) (trial
court did not abuse discretion in redacting defendant's written confession to remove his
explanation of political and religious motivations for entering air force base and damaging
nuclear missile assembly where explanation did not change meaning of portion of defendant's
confession submitted to jury and redaction did not alter fact that defendant admitted committing
acts with which he was charged); White v. Ford Motor Co., 312 F.3d 998, 1009 (9th Cir.
2002), opinion amended on denial of reh'g, 335 F.3d 833 (9th Cir. 2003) (evidence that truck
manufacturer had received a number of customer complaints of rollaways due to parking brake
failures was admissible where trial court redacted reports of dissimilar rollaways and rollaways
occurring subsequent to incident on which action was based).

         The proposed redacted Tweet will remove any confusion that the jury may have by
viewing the portion of the Tweet not at issue. Moreover, the proposed redaction would obviate
the need for either party to conduct discovery about or offer evidence about the truth or falsity of
the redacted portion of the Tweet, which involves sensitive information in the possession of third
parties.

       Plaintiff’s Final Proposed Compromise: Because, under Plaintiff’s proposal, the latter
part of the Tweet will no longer be at issue, Plaintiff would forego discovery about the
accusations of Jane Doe and Bryce Wilcox’s “friend” against Plaintiff.

       B.      Defendant Isis Agora Lovecruft’s Position

        Lovecruft believes that the only portion of their February 20th Tweet which potentially
survives the Court’s anti-SLAPP ruling for presentation to a jury is the statement, “similar to
Nadim, i personally have a story about Peter Todd,” without the third-party question lead-in
(“Peter todd is a rapist?”), and without Lovecruft’s answer to that question (“yes”).

        Because the Court ruled that Todd cannot sue Lovecruft for defamation based on
Lovecruft’s allegations of sexual misconduct by Todd related to third persons—and it is
undisputed that Lovecruft never accused Todd of raping Lovecruft—it would contradict the law
of the case, mislead the Jury, and prejudice Lovecruft to present the question and answer about
whether Todd raped anyone. In other words, if Todd’s proposed redacted version of the Tweet
exchange were presented, it would beg the Jury to consider (a) whether Lovecruft defamed Todd
by accusing him of raping someone else, which the Court ruled is not actionable, or
(b) Lovecruft defamed Todd by accusing him of raping Lovecruft, which there is no allegation
of, and which Lovecruft never did.

        In addition, Todd’s proposed redacted version of the Tweet exchange could expose third
party victims and drag them into a court process they did not ask for, regarding one of the most
sensitive of all subjects, sexual assault, thereby infringing their privacy rights, as well as
Lovecruft’s and their rights to freedom of association and expression—all regarding a subject-
matter the Court has already dismissed. (See Lovecruft’s discussion below.)




                                                 2
         Case 4:19-cv-01751-DMR Document 73 Filed 05/20/20 Page 3 of 6




2.     Issue No. 2 – Discovery and Admissibility of Evidence Regarding Lovecruft’s
       Accusations Against Third Parties.

       Separate from Lovecruft’s accusations against Plaintiff, Lovecruft posted Tweets
accusing third parties of rape and other misconduct. Plaintiff seeks discovery about the “Third-
Party Accusations,” and asks the Court to rule, in limine, on whether evidence of the Third-Party
Accusations is admissible. Lovecruft opposes such discovery and contests admissibility.

       A.      Plaintiff Peter Todd’s Position

        Lovecruft’s Third-Party Accusations comprise multiple Tweets by Lovecruft accusing
third parties of rape and other crimes. Despite making these Third-Party Accusations, Lovecruft
never filed a police report against any of the third parties. Plaintiff contends that Lovecruft took
no formal action because the Third-Party Accusations are false, and Lovecruft made the Third-
Party Accusations as revenge against the third parties who took a position that was antagonistic
to Lovecruft. Lovecruft has made at least five such Third-Party Accusations, employing the same
modus operandi they used in defaming Plaintiff.

        Under Fed. R. Evid. 404(b), evidence of prior misconduct is admissible to prove the
defendant’s knowledge, scheme, plan, intent, and modus operandi. See United States v.
Espinosa, 2 F.3d 1158 (9th Cir. 1993). For instance, evidence of a defendant’s signature method
of carrying out misconduct is admissible under Rule 404 to “establish the existence of a pattern
or scheme.” Dosier v. Miami Valley Broad. Corp., 656 F.2d 1295, 1300 (9th Cir. 1981); see, e.g.,
United States v. Boone, 951 F.2d 1526, 1540 (9th Cir. 1991) (tape recording of prior sales
presentation was “clearly admissible under Rule 404(b) as proof of a plan or scheme or to show
modus operandi”); United States v. Uriarte, 575 F.2d 215, 217 (9th Cir. 1978) (prior arrest for
transporting large quantities of marijuana in car was admissible and relevant as proof of plan or
scheme, or to show modus operandi). In fact, the Ninth Circuit has applied Rule 404(b) to
defamation claims, allowing evidence of prior misconduct to show a plan, scheme, knowledge,
or modus operandi. See Fallon Min. Co. v. Caddell, 77 F. App'x 416, 419 (9th Cir. 2003)
(“Schroeder's testimony was admissible because it demonstrated behavior by CLPR similar to
that CLPR exhibited while dealing with Fallon, and insofar as that testimony reflected a prior
failure of the System, it was relevant and admissible to show CLPR's intent, plan, knowledge,
and absence of mistake.”).

       Here, Lovecruft has engaged in a continuous pattern of wrongful conduct using a
signature style—i.e. publicly and falsely Tweeting Third-Party Accusations against people who
had crossed Lovecruft. At the same time, Lovecruft has denied their knowledge and intent in
defaming Plaintiff. As such, evidence of Lovecruft’s Third-Party Accusations is admissible
under Rule 404(b) to show Lovecruft’s knowledge and intent. Additionally, Lovecruft’s
signature pattern of misconduct is relevant to Lovecruft’s plan, scheme, and modus operandi in
defaming Plaintiff.

       Plaintiff’s Final Proposed Compromise: Because the evidence of Lovecruft’s Third-
Party Accusations is directly relevant to Plaintiff’s defamation claim, Plaintiff is not willing to
compromise on the admissibility of this evidence. However, Plaintiff will accept a limiting




                                                 3
         Case 4:19-cv-01751-DMR Document 73 Filed 05/20/20 Page 4 of 6




instruction to the jury that the jury should only consider such evidence for the purpose of
establishing Lovecruft’s knowledge, intent, plan, scheme, and modus operandi.

       Defendant Isis Agora Lovecruft’s Position

        Lovecruft contends that this issue is premature, and that Todd should have to brief this
issue as it arises in the course of the parties’ actual discovery disputes, as Lovecruft voiced at the
Initial Case Management Conference, and the Court indicated it agreed. The issues are too
sensitive and varied to properly be handled in this omnibus way. Lovecruft has in fact objected
to discovery demands by Todd in the vein of this dispute.

        Despite couching his request in the language of the exceptions to FRE 404(b)(1) listed in
404(b)(2), Todd is plainly and impermissibly asking the Court to allow a Jury to substitute
allegations of a vague, alleged pattern for proof in this case. In addition, because Todd does not
have standing to sue on behalf of other accused men, and because it is the law of this case that
Todd cannot proceed against Lovecruft for accusing him of sexual misconduct against any third
persons, the evidence Todd seeks to develop is both irrelevant and inadmissible under FRE 402.
It would tend to confuse the issues, mislead the jury, and waste time by overly-broadening
discovery and potentially lengthening the trial. FRE 403. See, e.g., Choi v. 8th Bridge Capital,
Inc., 2018 U.S. Dist. LEXIS 118421, *19 (“Defendants’ third-party allegations are ‘immaterial’
and ‘impertinent’ under Rule 12(f) and therefore should also be struck from the pleading.”)

        Importantly, Todd does not even advert to any actual pattern. The total number of other
accusations by Lovecruft which Todd points to in the record is two, entailing different
accusations, spanning a period of years. Not only does this not make out a pattern, scheme, or
modus operandi, some of Lovecruft’s accusations have been extensively corroborated. (See, e.g.,
“Tor Project Confirms Sexual Misconduct Claims Against Employee” [Jake Appelbaum], at
https://www.nytimes.com/2016/07/28/technology/tor-project-jacob-appelbaum.html.)

       Given the danger of substituting pattern evidence under FRE 406 in circumvention of
generally inadmissible FRE 404 propensity evidence, “the offering party must establish the
degree of specificity and frequency of uniform response that ensures more than a mere
‘tendency’ to act in a given manner, but rather, conduct that is ‘semi-automatic’ in nature.”
Ghahremani v. Borders Group, Inc., 2010 U.S. Dist. LEXIS 107202, *7-8 (S.D. Cal. 2010),
quoting Simplex, Inc. v. Diversified Energy Sys., Inc., 847 F.2d 1290, 1293 (7th Cir. 1988).
“[T]he conduct must ‘reflect a systematic response to specific situations to avoid the danger of
unfair prejudice that ordinarily accompanies the admission of propensity evidence.’” Id.,
quoting Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1285 (11th Cir. 2008) (noting that
examples of habit, to be admissible, must be “numerous” and “regular.”) Since Todd does not,
and cannot, make any such showing in this case, the evidence he seeks to develop is
inadmissible, and discovery should be denied. Priest v. Rotary, 98 F.R.D. 755, 759 (N.D. Cal.
1983) (denying discovery by employer into employee’s sexual history in Title VII case).

       Furthermore, enabling Todd to conduct the discovery he seeks would infringe both
Lovecruft’s and third parties’ privacy rights, and their First Amendment rights to free association
and expression. In effect, it would license Todd to punish not only Lovecruft, but his other
accusers, as well as other victims who have accused other men, by making all of them have to


                                                  4
         Case 4:19-cv-01751-DMR Document 73 Filed 05/20/20 Page 5 of 6




defend their accusations to Todd in this case, which is only about whether Defendant falsely and
maliciously accused Plaintiff of sexual harassment and minor battery, not rape, against Plaintiff,
not other accusers.

        Courts have a duty to protect the privacy rights of third parties. For example, in Allen v.
G.D. Searle & Co., 122 F.R.D. 580 (D. Or. 1988), a personal injury action against a
contraceptive maker, the court, “concerned about the potential for intrusion on the privacy rights
of third parties who are strangers to these lawsuits,” forbade the manufacturer from discovering
the sexual histories of plaintiffs’ third party partners. Allen, 122 F.R.D. at 582, citing Farnsworth
v. Procter & Gamble Co., 758 F.2d 1545 (11th Cir. 1985). In Farnsworth, a personal injury case
against a tampon manufacturer, the Court denied the manufacturer access to the names and
addresses of women who participated in a toxic shock syndrome study where the study contained
private information about their sexual activities and personal hygiene. Id. at 1546-47.

        Lovecruft and the third parties are also entitled to protection from unwarranted
examination of their political and social activities, which implicates their First Amendment right
to freedom of association and potentially chills their free discourse. See the landmark case of
NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 462 (1958), noting “the vital relationship
between freedom to associate and privacy in one’s associations.” See also, Griswold v.
Connecticut, 381 U.S. 479, 483 (1965), recognizing that “the First Amendment has a penumbra
where privacy is protected from governmental intrusion.” As a fundamental right, privacy must
be protected even from incidental encroachment absent the demonstration of a compelling
interest that is both legitimate and overriding. Id. at 497. In Perry v. Schwarzenegger, 591 F.3d
1126, 1131 (9th Cir. 2010), the Ninth Circuit held that plaintiffs who challenged California’s
Proposition 8 banning same sex marriage were not entitled to discovery of proponents’ internal
campaign contributions on the grounds, inter alia, that the “freedom to associate with others for
the common advancement of political beliefs and ideas is … protected by the First and
Fourteenth Amendments.” Perry, 591 F.3d at 1139, quoting Kusper v. Pontikes, 414 U.S. 51,
56-57 (1973).

        Where such fundamental rights as freedom of association and expression are at stake, the
party seeking disclosure must demonstrate an interest sufficient to justify the deterrent effect on
the free exercise of such rights. Perry, 591 F.3d at 1140, citing NAACP, 357 U.S. at 463. Courts
should conduct a balancing test to determine whether the “interest in disclosure … outweighs the
harm.” Id., quoting Buckley v. Valeo, 424 U.S. 1, 72; see also, AFL-CIO v. FEC, 333 F.3d 168,
176 (D.C. Cir. 2003) (“compelled disclosure [of political associations], in itself, can seriously
infringe on privacy of association and belief guaranteed by the First Amendment.”).
“Importantly, the party seeking the discovery must show that the information sought is highly
relevant to the claims or defenses in the litigation -- a more demanding standard of relevance
than that under Federal Rule of Civil Procedure 26(b)(1). The request must also be carefully
tailored to avoid unnecessary interference with protected activities, and the information must be
otherwise unavailable.” Perry, 591 F.3d at 1141.

        As a general rule, “[t]he public interest in preserving confidential information outweighs
in importance the interest of a private litigant.” Pearce v. Club Med Sales, 172 F.R.D. 407, 410,
citing Griswold. “Even when discovery of private information is found directly relevant to the
issues of ongoing litigation, it will not be automatically allowed[;] there must then be a ‘careful


                                                 5
         Case 4:19-cv-01751-DMR Document 73 Filed 05/20/20 Page 6 of 6




balancing’ of the ‘compelling public need’ for discovery against the ‘fundamental right of
privacy.’” Id., quoting Board of Trustees of Leland Stanford Jr. University v. Superior Court of
Santa Clara County, 119 Cal.App.3d 516, 525 (1981). In Pearce, in which plaintiff sued a
vacation package seller after contracting dysentery on vacation, the court barred seller from
probing plaintiff’s sexual activity with her husband, relevant to a possible alternative source of
plaintiff’s illness. The court in Pearce found that the vacation package seller failed to make a
sufficient evidentiary foundation to establish relevance, and that a protective order would be
insufficient to mitigate the intrusion. Id. at 410-11.

        Where state law claims are involved, as here, “the law of the forum state can inform the
federal court of the applicable privileges.” Mohideen v. Calnet, Inc., 2014 U.S. Dist. LEXIS
33831, *5-6 (S.D. Cal. 2014), citing Pagano v. Oroville Hosp., 145 F.R.D. 683, 698-699 (E.D.
Cal. 1993). “Although admissibility is not a prerequisite to discoverability, a heightened standard
of discovery may be justified when dealing with information which, though not privileged, is
sensitive or confidential.” Volkswagen of America, Inc. v. Superior Court, 139 Cal.App.4th
1481, 1492 (2006), citing Britt v. Superior Court (1978) 20 Cal.3d 844, 855–856 (establishing a
balancing test to protect private information such as associational privacy and medical histories
that did not relate to conditions at issue in litigation). See also, Boler v. Superior Court, 201
Cal.App.3d 467, 472 (1987), protecting defendant accused of sexual harassment from discovery
inquiries into his sexual and social life deemed only tangentially pertinent.

        Here, Lovecruft has done valuable work raising awareness in the male-dominated infosec
community concerning the predatory and misogynistic behaviors of certain men. Lovecruft could
not possibly gain and keep the trust of victims who confide in Lovecruft if victims have to worry
that the men they already fear will discover and use their private communications against them.
For each of the foregoing reasons, the information Todd seeks is not reasonably calculated to
lead to the discovery of admissible evidence. F.R.Civ.P. 26(b).

Respectfully,

KRONENBERGER ROSENFELD, LLP                       BEN ROSENFELD, ATTORNEY AT LAW

__s/ Jeffrey M. Rosenfeld_______________          __s/ Ben Rosenfeld____________________
Jeffrey M. Rosenfeld                              Ben Rosenfeld
Attorneys for Plaintiff Peter Todd                Attorney for Defendant Isis Agora Lovecruft

                     ATTESTATION OF CONCURRENCE IN FILING
         Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the filing of
this document has been obtained from each of the other signatories, which shall serve in lieu of
their signatures on the document.
                                                              s/ Jeffrey M. Rosenfeld
                                                                    Jeffrey M. Rosenfeld




                                                 6
